DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 6 has been amended to depend from claim 1. 

It is noted that claim 6 currently depends from claim 2. Claim 2 has been cancelled and its limitation incorporated into claim 1. Therefore, the above amendment corrects for claim 6 depending from a cancelled claim. 

Election/Restrictions
Claims 1 and 3 – 10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), amended claims 11 and 14 – 17, directed to a similar product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 9, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3 – 11, and 14 – 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to independent claim 1, the limitation from previous claim 2 has been added to the claim. Claim 2 was indicated to include allowable subject matter in the previous office action (Non-Final Rejection mailed April 12, 2022). Claim 1 is allowed for the same reason as discussed in regard to claim 2 in the previous office action. Claims 3 – 10 depend from claim 1 and are allowed for at least the same reason as claim 1. 
	Independent claim 11 has been amended to require a baffle having similar features as recited in claim 1. Claim 11 has been rejoined and Ayar (US 2018/0036663) is similarly considered to represent the closest prior art. In addition to the similar limitation as in claim 1, Ayar also does not disclose the baffle being part of a turbine section having a turbine rotor with a set of blades extending from a turbine disc. Claims 14 – 17 depend from claim 11 and are allowed for at least the same reason as claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773